DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkhouse (US 2011/0029262) in view of Von Lintzgy et al. (US 2009/0303059).

Regarding claims 1 and 11, Barkhouse discloses a method of operating a filling level measuring device for measuring the filling level in a liquid gas bottle (see e.g. Fig. 12) through the wall thereof by means of ultrasound, comprising an ultrasonic measuring head 2, a controller 28, and a fastening device 10, in the form of a magnet (par. 0042), by means of which the filling level measuring device can be fastened to the bottle such that the ultrasonic measuring head is pressed against the wall of the bottle.
Barkhouse does not disclose that a sampling rate is used which is situation-dependent. Von Lintzgy et al. disclose a method of operating a filling level measuring device for measuring a filling level of a bottle or tank by means of ultrasound, wherein a controller 8 operates so that a sampling rate of the ultrasonic sensor is used which is situation-dependent (see pars. 0052 and 0053, first and second operating modes which are situation dependent and which have different sampling interval timings). It would have been obvious to one of ordinary skill in the art to use a situation-dependent sampling rate as taught by Von Lintzgy et al., with the method of Barkhouse, because it provides a more efficient control of power supplied to the sensor, i.e. only samples more frequently in situations where it is more important for accuracy.

Regarding claim 3, Von Lintzgy et al. disclose that the controller reduces the sampling rate after the starting filling level has been determined (see par. 0052, controller operates in second operating mode when container is being filled, which is faster sampling rate; par. 0053, computes filling level during filling in second mode, which includes necessarily a starting filling level when the container is full; par. 0055, after operating in second mode and then container is full, controller switches to operate in first mode which is a reduced sampling rate). It would have been obvious to one of ordinary skill in the art to use these details of sampling rate control in the combination with Barkhouse for the same reasons set forth above with regard to claim 1, i.e. it provides more efficient use of power supplied to the sensor electronics.

Regarding claim 4, Von Lintzgy et al. disclose that the controller reduces the sampling rate when it ascertains a constant filling level over a longer period of time (par. 0052, controller operates in first mode which is a reduced sampling rate, when filling level remains constant). It would have been obvious to one of ordinary skill in the art to use these details of sampling rate control in the combination with Barkhouse for the same reasons set forth above with regard to claim 1, i.e. it provides more efficient use of power supplied to the sensor electronics.

Regarding claim 9, Barkhouse discloses that when the controller detects that the filling level falls below a defined filling level, it causes the user to receive a special notice (see par. 0081).

Regarding claims 12 and 13, Barkhouse discloses that the controller communicates via wireless communication by means of a transmitter/receiver unit that operates on the Bluetooth standard (see par. 0072).

Regarding claim 14, Barkhouse discloses that a contact pressure between the ultrasonic measuring head and the wall of the bottle is obtained from an elasticity of a coupling cushion 4 which covers the ultrasonic measuring head on the side oriented towards the wall of the bottle (see Fig. 1 and par. 0054, layer 4 is urethane which is an elastic material that ensures close contact with bottle).

Regarding claim 15, Barkhouse discloses the controller uses a prognosis module with a memory for making a prediction, based on past consumption, until when the supply in the bottle will last (see pars. 0080, 0083 and 0084, uses table stored in processor to convert to weight of liquid, and uses past measurements and flow rate to estimate usage time remaining).

Regarding claim 16, Barkhouse discloses that the controller uses a characteristics module in which the development of a filling height in dependence on the liquid volume that is present in the bottle is stored (see pars. 0079-0081, memory with instructions for converting level to volume and/or weight).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkhouse (US 2011/0029262) in view of Von Lintzgy et al. (US 2009/0303059), and further in view Hershberger et al. (US 2016/0264394).

Regarding claim 10, Barkhouse does disclose that when the controller detects that the filling level falls below a defined filling level, it provides information to indicate that a new bottle or liquid should be procured.  Barkhouse does not explicitly state that the controller arranges for the new bottle to be procured. Hershberger et la. disclose a method to detects filling level in a bottle/container and also that has a controller that detects when the filling level falls below a defined filling level and then arranges for a new container of liquid to be procured (par. 0136). It would have been obvious to one of ordinary skill in the art to use the teachings of Hershberger et al. of having the controller automatically arrange for procurement of a new container of liquid, in the method of Barkhouse, because it allows for more seamless and efficient replacement of depleted liquid product. 

Allowable Subject Matter
Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855